—Order, Supreme Court, New York County (Lewis Friedman, J.), entered on or about December 5, 1997, which granted plaintiffs motion to strike defendant’s jury demand except as to the fourth cause of action and seventh counterclaim, unanimously affirmed, with costs.
Despite its inclusion of a demand for damages, the instant complaint seeks relief primarily equitable in nature, its principal objectives being the removal of defendant as managing partner of the parties’ partnership and the dissolution of such partnership. The parties’ respective demands for damages being little more than incidental to the predominant, equitable purposes of the litigation, the IAS Court properly granted plaintiffs motion (see, Mulder v Donaldson, Lufkin & Jenrette, 261 AD2d 134, 135; Kurzner v Sutton Owners Corp., 245 AD2d 101; Phoenix Garden Rest, v Chu, 234 AD2d 233, 234). Concur — Nardelli, J. P., Tom, Mazzarelli, Wallach and Andrias, JJ.